Citation Nr: 1741533	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-03 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include bipolar disorder and schizoaffective disorder (psychiatric disorder).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served in the United States Marine Corps from December 1970 to July 1971 and from April 1972 to October 1973 with additional service in the Marine Corps Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case is now assigned to the RO in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for bipolar disorder was previously before the Board in March 2004.  The Board denied the Veteran's claim for service connection and the Veteran did not appeal the decision and it became final.  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a psychiatric disorder was previously denied.  The Veteran did not appeal the decision and it became final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claims, and it is reopened.

2.  The Veteran's acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder, had its onset while the Veteran was on active duty. 


CONCLUSIONS OF LAW

1.  New and material evidence has since been received, and the claim for entitlement to service connection for psychiatric disorder, to include bipolar disorder and schizoaffective disorder, is reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 4.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103, 5103A.

II.  New and Material Evidence 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In this case, the Veteran was denied entitlement to service connection for a psychiatric disorder by the Board in March 2004.  He did not appeal this decision and the March 2004 Board decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2016). 
Subsequently, VA has obtained additional VA treatment records, lay statements, and a private medical opinion since the last decision became final.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156 (a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  The Claim 

The Veteran is seeking service connection for a psychiatric disorder to include bipolar disorder and schizoaffective disorder.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current diagnosis, the Veteran is currently diagnosed with Schizoaffective Disorder.  See August 30, 2017 Dr. B. C. opinion.  

As to the element of in-service incurrence, the Veteran's service treatment records indicate that on January 15, 1973, the Veteran reported to a Naval psychiatrist that he had been experiencing acute anxiety and an overly active imagination while working nights in the "limited access area."  The Veteran also reported hearing sounds and noises which may cause him to respond with his rifle before thinking.  See January 15, 1973 Service Treatment Record.  Following that medical appointment, the Veteran reported to another physician that he had become increasingly anxious about night watches and he said that he is jumpy and paranoid all the time.  After this examination, the Naval psychiatrist diagnosed situational anxiety and recommended that the Veteran be removed from his current duty assignment to alleviate these symptoms.  See January 24, 1973 Service Treatment Record.  Lastly, when the Veteran was discharged from active duty, he was given a separation examination and at that examination he reported that he was having "nervous trouble of any sort."  See September 14, 1973 Separation Examination.  

Turning to the Veteran's lay statements, the Veteran reported to VA that his condition first began while he was on active duty.  The Veteran stated that when he was stationed in Spain he began to hear voices outside of his head, he became paranoid, and that he was sure that he heard voices commanding him to kill anything that moved.  See February 2013 statement in support of claim.  The Board finds the Veteran's statements to be competent and credible because he is able to report on the observable symptoms associated with his psychiatric condition.  Accordingly, the Board places significant weight on the Veteran's statements.  See Davidson, supra; Jandreau, supra; Kahana, supra.  

Moving on to the medical evidence in this case, the Veteran was initially given a VA examination in 2002 to determine the nature and etiology of his psychiatric condition.  At the examination, the Veteran reported that he had his first psychotic break when he was in Spain and he reported his hallucinations to the Naval psychiatrist who saw him.  The Veteran stated that after he reported these hallucinations he was transferred out of Spain and then he was discharged.  Following his discharge from the service, he held many different jobs and that he eventually became depressed and started to live on the street.  The Veteran added that the last time he was able to work was in 1989-1990.  Moreover, the Veteran stated that he has moved around the country periodically and he has been in treatment for his condition at several different VA medical centers throughout the years following his discharge from the military.  Following the examination, the examiner stated that "it appears that his first psychotic break was while he was overseas.  This is estimated to be in 1974 just prior to his discharge."  See May 2002 VA examination.  The examiner continued by stating that "he reports never having auditory hallucinations previous to that time.  After his discharge his symptoms were consistent with bipolar disorder."  The examiner concluded their report by diagnosing the Veteran with bipolar disorder-most recently depressed with psychotic features and stating that "to conclude whether or not the Veteran's diagnosis of bipolar disorder is related to his service is difficult if not impossible question to answer.  I can say that his bipolar disorder did first manifest itself while he was in active Marine Corps duty."  See May 2002 VA examination.   Subsequently, the RO asked the examiner for an addendum opinion to clarify their opinion.  The examiner did provide an additional opinion and stated that the situational episode of anxiety in the service cannot be assumed to be representative of bipolar disorder as there is no evidence to support this statement.  The examiner concluded by stating that there is no concrete supporting evidence to prove that the Veteran's bipolar disorder first manifested while on active duty.  See August 2002 addendum opinion.  

The Board finds this opinion to have marginal probative as it relates to the nature and etiology of the Veteran's psychiatric condition.  The Board has reached this conclusion because the examiner did conduct an examination of the Veteran and they did review his medical history but they did not fully account for his lay statements and they did not apply the correct "as least as likely as not" standard to the Veteran's psychiatric condition.  Thus, the Board places little if any probative weight on the examiner's opinion.   See Prejean, supra; Bloom, supra; Davidson, supra.

Subsequently, the Veteran attended an examination with a private doctor in 2017.  At this examination, the Veteran reported that he did not have any mental health or substance abuse problems prior to his military service.  The Veteran stated that he "did well" following his enlistment and his problems began when he was serving in Spain.  The Veteran reported that he had problems sleeping there and then he began experiencing symptoms such as mania, increased energy, and paranoia.  Then the Veteran reported that after the service he began drinking in order to "cool the voices down" and he lived on the street for a time.  See August 2017 Dr. B. C. opinion.  Moreover, the Veteran reported that he has been in active mental health treatment with VA and has been prescribed medication in order to manage his disability.  Following the examination, the doctor stated that the Veteran has a clear history of schizoaffective disorder which is his primary diagnosis.  The doctor stated that his symptoms and history are consistent with the onset of this disorder during his military service.  The Veteran's service records and information from him and his family clearly indicates that he was a successful, high-functioning person prior to the onset of his mental illness during his military service.  The doctor continued by stating that the Veteran had consistent reports from his superiors during his military service commending him for the quality of his work until he began to experience psychiatric symptoms in late 1972.  The doctor concluded by stating that it is at least as likely as not that his psychiatric disability began with the onset of symptoms of mania, psychosis, and behavioral changes during his military service.  See August 2017 Dr. B. C. opinion.  

The Board finds the opinion provided by Dr. B. C. to be highly probative as it relates to the nature and etiology of the Veteran's disability.  The Board has reached this conclusion because the doctor provided an opinion after she examined the Veteran, reviewed his medical history, and specifically took into account his competent and credible lay statements.  Accordingly, the Board has placed significant weight on this opinion.  See Prejean, supra; Bloom, supra; Davidson, supra.

In sum, the Board has reviewed the Veteran's lay statements, his medical history and the various reports provided by medical personnel.  Simply put, the Board finds the Veteran's lay statements, his service treatment records and the opinion provided by Dr. B. C. to be the most probative pieces of evidence in this matter.  The Board has made this determination because these pieces of evidence provided the best insight as to the nature and etiology of the Veteran's disability.  In reaching this conclusion, the Board has not overlooked the VA examiner's opinion but finds that the private opinion by Dr. B. C. included a more thoughtful and thorough analysis regarding the nature and etiology of the Veteran's psychiatric condition and for that reason the Board placed more probative weight on Dr. B. C.'s opinion.  See Davidson, supra; Evans, supra.  

Therefore, after careful consideration of the lay evidence, the Veteran's medical history, and the medical opinions available in this case, the Board finds that the issue of the Veteran's psychiatric condition is at least in equipoise and as such is etiologically related to his active duty service.  It is further noted that Dr. B.C. concluded that the Veteran's schizoaffective disorder initially began with mood and psychosis symptoms during his military service.  Therefore, based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a psychiatric disorder, to include bipolar disorder and schizoaffective disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for psychiatric disorder, to include bipolar disorder and schizoaffective disorder, and to that extent the claim is granted.  

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder, is granted 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


